PER CURIAM.
This cause is before us on appeal from a order denying appellant’s petition for writ of habeas corpus. We agree that the trial court failed to follow the Florida Rules of Juvenile Procedure and that this failure resulted in appellant’s liberty being restrained without a formal charge, hearing, or adjudication of contempt, and without a showing of exigent circumstances which would excuse the lack of notice and hearing prior to her detention. We therefore reverse the trial court’s denial of appellant’s petition for habeas corpus and remand for proceedings consistent with the Florida Rules of Juvenile Procedure.
BOOTH, WENTWORTH and THOMPSON, JJ., concur.